Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx (2368314).
     Marx shows an interchangeable shoe, the interchangeable shoe comprising: a base, wherein the base includes a footbed: an upper; and an attachment, wherein the attachment releasably attaches the upper to the base, the attachment including: a groove in the footbed: a rail attached to the upper, wherein the rail is configured to be inserted into or removed from the groove as noted below.

    PNG
    media_image1.png
    419
    453
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    286
    529
    media_image2.png
    Greyscale

Claim(s) 1, 3, 4, 6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockard (3204346).
Lockard shows an interchangeable shoe, the interchangeable shoe comprising: a base (5-7), wherein the base includes a footbed (5-7): an upper (18); and an attachment, wherein the attachment releasably attaches the upper to the base, the attachment including: a groove (formed by 9-16) in the footbed: a rail (17, 19, and 20) attached to the upper, wherein the rail is configured to be inserted into or removed from the groove as claimed.
     In reference to claims 3 and 4, Lockard shows a flat base (5-7) with a heel (shown in figures 1 and 2).
      In reference to claim 10, Lockard shows a detent at 16.
     In reference to claim 12, see 27 in figure 8.
Claim(s) 1, 3-5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestridge (5065531).
     Prestridge shows an interchangeable shoe, the interchangeable shoe comprising: a base (12), wherein the base includes a footbed (12): an upper (16); and an attachment, wherein the attachment releasably attaches the upper to the base, the attachment including: a groove (54/62) in the footbed: a rail (56/64) attached to the upper, wherein the rail is configured to be inserted into or removed from the groove as claimed.
     In reference to claims 3 and 4, the sole of Prestridge is shown in figure 1 as being flat with a heel (the rear portion of the sole) inasmuch as applicant has claimed such.
     In reference to claim 7, see figure 3.
Claim(s) 1, 3, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komitau (2008/0098623).
     Komitau shows an interchangeable shoe, the interchangeable shoe comprising: a base (20), wherein the base includes a footbed (20): an upper (30); and an attachment, wherein the attachment releasably attaches the upper to the base, the attachment including: a groove (24) in the footbed: a rail (32 and 34) 
     In reference to claims 3 and 4, Komitau shows a flat base (20) with a heel (shown in figures 1 and 2).
     In reference to claim 8, the rail shape shown in figures 6 and 7 is considered to be P-shaped.
Allowable Subject Matter
Claims 13-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
/MARIE D BAYS/Primary Examiner, Art Unit 3732